                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF GEORGIA
                                ATLANTA DIVISION


    ANGEL OAK PRIME BRIDGE, LLC,           :
                                           :
                                           :
                                           :
         Plaintiff,                        :
                                           :
    v.                                     :   CIVIL ACTION NO.
                                           :   1:20-CV-4845-LMM
    ALANI PROPERTY SOURCE CO. and          :
    TERENCE BARNE,                         :
                                           :
         Defendants.                       :
                                           :


                                      ORDER

         This case began as a dispossessory proceeding in the Magistrate Court

of Fulton County, Georgia. Defendant Terence Barne, proceeding pro se, then

removed this action to this Court on December 1, 2020. On December 2, 2020,

the Magistrate Judge granted Defendant’s request to proceed in forma pauperis

and recommended remanding this case to state court for lack of subject-matter

jurisdiction. Dkt. No. [4]. That recommendation will be accepted.

         At any time following removal, a “district court may remand a case

sua sponte.”1 Corporate Mgmt. Advisors, Inc. v. Artjen Complexus, Inc., 561 F.3d

1294, 1296 (11th Cir. 2009) (citing 28 U.S.C. § 1447(c)). The burden of


1For this reason, the Court need not wait until Defendant has had an opportunity
to object to the Magistrate Judge’s R&R to remand this case.
establishing federal jurisdiction rests with the removing party. Conn. State Dental

Ass’n v. Anthem Health Plans, Inc., 591 F.3d 1337, 1343 (11th Cir. 2009). The

existence of federal-question jurisdiction depends on the allegations in the

complaint at the time of removal. Ehlen Floor Covering, Inc. v. Lamb, 660 F.3d

1283, 1287 (11th Cir. 2011). And any doubts about the existence of federal

jurisdiction will be resolved in favor of remand. Pacheco de Perez v. AT&T Co.,

139 F.3d 1368, 1373 (11th Cir. 1998).

      Defendants may remove a state-court action only where it “originally could

have been filed in federal court.” Caterpillar Inc. v. Williams, 482 U.S. 386, 392

(1987). As a result, “absent diversity of citizenship, the only basis for removal is

‘when a federal question is presented on the face of the plaintiff’s properly

pleaded complaint.’” Lindley v. FDIC, 733 F.3d 1043, 1050 (11th Cir. 2013)

(quoting Caterpillar, 482 U.S. at 392). This is known as the well-pleaded

complaint rule. Rivet v. Regions Bank of La., 522 U.S. 470, 475 (1998). Federal-

question jurisdiction exists only where the case “arise[s] under the Constitution,

laws, or treaties of the United States.” 28 U.S.C. § 1331. Generally, “a case ‘arises

under’ federal law if federal law creates the cause of action, or if a substantial

disputed issue of federal law is a necessary element of a state law claim.” Pacheco

de Perez, 139 F.3d at 1373.

      The well-pleaded complaint rule renders “the plaintiff the master of the

claim; he or she may avoid federal jurisdiction by exclusive reliance on state law.”

Caterpillar, 482 U.S. at 391. This is true “even where a federal claim is also




                                          2
available.” Dunlap v. G&L Holding Grp., Inc., 381 F.3d 1285, 1290 (11th Cir.

2004). Thus, when the complaint “allege[s] only state law claims, there is no

jurisdiction under the well-pleaded complaint rule.” Conn. State Dental Ass’n,

591 F.3d at 1343. Yet an “independent corollary” to the well-pleaded complaint

rule is that “a plaintiff may not defeat removal by omitting to plead necessary

federal questions.” Rivet, 522 U.S. at 475 (quoting Franchise Tax Bd. of Cal. v.

Constr. Laborers Vacation Trust for S. Cal., 463 U.S. 1, 22 (1983)). Indeed, where

“a court concludes that a plaintiff has ‘artfully pleaded’ claims in this fashion, it

may uphold removal even though no federal question appears on the face of the

plaintiff’s complaint.” Id. The artfully pleaded exception, however, applies only

where federal law has completely preempted state law or when adjudication of

the plaintiff’s state-law claim necessarily turns on a substantial question of

federal law. Dunlap, 381 F.3d at 1290.

      Here, Plaintiff merely sought a dispossessory warrant in the Magistrate

Court of Fulton County against Defendant. This request is solely a matter of state

law. The putative federal questions were raised in Defendant’s notice of removal.

But even if the U.S. Constitution or federal law affords an adequate defense or

support a counterclaim, removal is improper. Federal defenses and

counterclaims cannot create federal jurisdiction where, as here, the plaintiff seeks

only state-law relief unless that relief has been completely preempted by federal

law or depends on a substantial question of federal law. See Holmes Grp., Inc. v.




                                           3
Vornado Air Circulation Sys., Inc., 535 U.S. 826, 830-32 (2002). Neither

exception applies here.

      Defendant also cannot satisfy diversity jurisdiction as (1) Defendant cannot

demonstrate the amount in controversy is met; and (2) there are no allegations as

to the parties’ citizenships. Citimortgage, Inc. v. Dhinoja, 705 F. Supp. 2d 1378,

1382 (N.D. Ga. 2010) (“a claim seeking only ejectment in a dispossessory action

cannot be reduced to a monetary sum for purposes of determining the amount in

controversy.”); see also 28 U.S.C. § 1332. Therefore, diversity jurisdiction is also

not satisfied.

      Therefore, the Clerk is DIRECTED to remand this case to the Magistrate

Court of Fulton County, Georgia and CLOSE this case.2



      IT IS SO ORDERED this 2nd day of December, 2020.



                                       _____________________________
                                       Leigh Martin May
                                       United States District Judge




2As this case involves a pro se party, the Court provides further guidance. An
order remanding the case means that the case will continue to be heard, but in
the court where it was originally filed – here, the Magistrate Court of Fulton
County. The case is simply being returned to the Magistrate Court of Fulton
County for further proceedings. Because the case is not being dismissed, there is
no right to appeal this order. Any future motions should be filed with the
Magistrate Court of Fulton County.




                                          4
